Title: To Thomas Jefferson from Edmond Charles Genet, [22] May 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
Philadelphie le [22] mai 1793. l’an 2e.

Le Ministre des affaires Etres. de la République françoise vient de m’informer par sa dépêche du 10. mars dernier que les officers municipaux de la ville de Dunkerque ont fait retirer les bouées qui indiquoient les passages dans la rade du port de cette ville. Vous Jugerés sans doute M., qu’il est très instant de prévenir les navigateurs americains de ce changement.
